DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 4/25/2022 in which Applicant lists claims 2, 4, 9 and 11 as being cancelled, claims 3, 15-16 and 18-20 as being withdrawn, claims 5-7 and 12-14 as being original, claims 1, 8, 10 and 17 as being currently amended, and claims 21-23 as being new. It is interpreted by the examiner that claims 1, 3, 5-8, 10 and 12-23 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Information Disclosure Statement
The Information Disclosure Statement(s) (IDS) filed on 5/3/2022 was considered. It is noted that the crossed through references are duplicates as they are already of record.
The Examiner would like to note that the Information Disclosure Statement (IDS) submission (5/3/2022) are very long, citing hundreds of references for consideration.  The Examiner has considered the references that are not crossed through as part of the Information Disclosure Statement, but has found many to be of no particular relevance (e.g. Barska’s entire 2013 master catalog).  If Applicant is aware of pertinent material in the references, it should be stated in a response to this Office action.  Applicant is reminded of MPEP § 2004, paragraph 13: 
It is desirable to avoid the submission of long lists of documents if it can be avoided.  Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance.  See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).  

	Moreover, an IDS should comply with 37 CFR 1.56 (b) which states that “information is material to patentability which is not cumulative to information already of record or being made of record in the application …” [emphasis added].  The cited references, in addition to being extensive in volume, also appear to be cumulative.  
Election/Restrictions
At least linking claims 1, 10 and 17 are allowable. The restriction requirement Groups I-IV, as set forth in the Office action mailed on 4/13/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 4/13/2021 is fully withdrawn.  Claims 3-4, 16, 11, 15 and 18-20, directed to non-elected Groups I, III and IV are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
The amendments to the claims dated 4/25/2022 are accepted. The objections to the claims cited in the office action mailed 10/25/2021 are hereby withdrawn.
Response to Arguments
Applicant’s arguments, see pages 7-8 and 9 of the remarks, filed 4/25/2022, with respect to Regan et al. (US 2016/0061567 A1, of record) and Edwards et al. (US 2014/02226214 A1, of record) not disclosing the claim amendments wherein the viewing optic includes a cam sleeve couple to the erector tube and having a material with at least two areas wherein each of the at least two areas has a different optical absorption or reflectance, and that the beam combiner of Regan is located near the ocular lens system at the second focal plane and does not provide simultaneous overlaid viewing of the generated image and an image of the outward scene in a first focal plane of the optical system, have been fully considered and are persuasive.  The rejections of the claims are hereby withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. It is noted that Examiner Chapel made a call to Michael Cronin (61,196) on 5/2/2022, and left a message, to get permission for the Examiner’s Amendment but that call was not timely returned. The Examiner’s Amendment set forth below with respect to independent claims 1, 10 and 17 are to fix minor antecedent basis issues created by the amendment received 4/25/2022.

The application has been amended as follows: 
	A)	Line 9 of claim 1 has been replaced with:
“overlaid viewing of the generated image and an image of an outward scene in a first focal plate of”
	B)	Line 14 of claim 10 has been replaced with:
“generated image and an image of an outward scene; a sensor for detecting the presence”
	C)	Line 7 of claim 17 has been replaced with:
“combined into an image of an outward scene in a first focal plane between the objective lens”.
Allowable Subject Matter
Claims 1, 3, 5-8, 10 and 12-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042. The examiner can normally be reached M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        5/5/2022
Derek S. CHAPEL
Primary Examiner
Art Unit 2872